HAMILTON, J,
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Superior Court of Cincinnati, wherein Jack Smith was plaintiff and Wm. A. Pinkerton and Allan Pinkerton, individually and as partners, doing business under the firm name and style of “Pinkerton National Detective Agency,” were defendants Service of summons was attempted by leaving a copy of the summons with one J. A.. Camden, superintendent in charge of the Cincinnati branch of the Pinkerton Agency. Defendants filed a motion to quash the attempted service for 'the reason that the partners were non-residents of the state of Ohio, and that there had been no seizure of property in Ohio. The trial court sustained the motion to quash the service and Smith prosecuted error to the Court of Appealsj which held:
11286 GC. provided that if defendant is a partnership sued by its company name, service may be made by leaving a copy of the summons at defendant’s usual place of doing business. This statute refers to resident partnerships only. Any other construction of the statute would be repugnant to the 14th Amentment to the U. S. Constitution. 248 U. S. 289.
A partnership is not a legal entity having a residence separate and distinct from the individuals who constitute it. Its analogy to a foreign corporation cannot be made. 51 OS 300.
The trial court did not err in sustaining the motion to quash the service. Judgment affirmed.